Exhibit 10.10

INTERSTATE HOTELS & RESORTS, INC. 2007 EQUITY AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of      ,
      (the “Date of Grant”), is made by and between Interstate Hotels & Resorts,
Inc., a Delaware corporation (the “Company”), and      (“Participant”).

WHEREAS, the Company has adopted the Interstate Hotels & Resorts, Inc. 2007
Equity Award Plan (the “Plan”), which Plan is incorporated herein by reference
and made a part of this Agreement;

WHEREAS, the Plan provides for the grant of forfeitable shares of the Company’s
Common Stock, par value $0.01 per share (“Restricted Stock”); and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award of Restricted
Stock provided for herein (the “Restricted Stock Award”) to Participant, on the
terms and conditions described in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Restricted Stock Award.

(a) Grant. The Company hereby grants to Participant a Restricted Stock Award
consisting of      shares of Restricted Stock. The Restricted Stock shall vest
and become non-forfeitable in accordance with Section 2 hereof.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

2. Vesting. Except as may otherwise be provided herein, (i) the Restricted
Period shall lapse as described in the table below:

3. Certificates. As soon as practicable after the Restricted Period lapses with
respect to a share of Restricted Stock, the Committee shall cause an unlegended
stock certificate registered in the name of Participant to be issued in respect
of the shares of vested Restricted Stock.

4. Termination of Employment. Except to the extent otherwise provided in an
applicable employment agreement between Participant and the Company or an
Affiliate, if Participant’s employment with the Company or its Affiliates
terminates for any reason prior to the date the Restricted Period lapses with
respect to any shares of Restricted Stock, all unvested shares of Restricted
Stock shall be forfeited without further consideration to Participant.

5. Rights as a Stockholder; Dividends. Except as provided herein, Participant
shall not be deemed for any purpose to be the owner of any Restricted Stock
unless and until the Company shall have issued the Restricted Stock in
accordance with Section 3 hereof. Upon the fulfillment of the conditions
described in the preceding sentence, Participant shall be the record owner of
the Restricted Stock unless and until such shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a common stockholder
of the Company; provided that (i) any cash or in-kind dividends paid with
respect to unvested Restricted Stock shall be paid to Participant when such
dividends are paid to stockholders of the Company generally, (ii) Participant
shall be entitled to voting rights with respect to the unvested Restricted Stock
and (iii) the Restricted Stock shall be subject to the limitations on transfer
and encumbrance set forth in this Agreement. As soon as practicable following
the vesting of any Restricted Stock, certificates for such vested Restricted
Stock shall be delivered to Participant or to Participant’s legal representative
along with the stock powers relating thereto.

6. Tax Withholding. Participant shall pay to the Company promptly upon request,
and in any event at the time Participant recognizes taxable income in respect of
the Restricted Stock, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock. Such payment shall be made, at Participant’s election, in the form of
cash or by delivery of shares of Common Stock (which are not subject to any
pledge or other security interest and are Mature Shares) owned by Participant
having a Fair Market Value equal to such withholding liability. If Participant
does not pay the amount required under this Section 6 by the time Participant
recognizes taxable income in respect of the Restricted Stock Award, the Company
shall withhold from the number of shares of Common Stock otherwise issuable
under Section 3 a number of shares with a Fair Market Value equal to the
withholding liability (but no more than the minimum required statutory
withholding liability). In addition, the Committee may, in its sole discretion,
to the extent permitted by applicable law, allow such withholding obligation to
be satisfied by any other method described in Section 15(d) of the Plan.

7. Transferability. No share of Restricted Stock may, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

8. Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Board. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to the Company:

Interstate Hotels & Resorts, Inc.
4501 N. Fairfax Drive
Arlington, VA 22203
Facsimile: [     ]
Attention: Christopher C. Bennett

if to Participant:

Most recent address
in Company or Affiliate
personnel records

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if by facsimile.

10. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

11. No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.

12. Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives Participant, Participant’s estate shall be deemed to be
Participant’s beneficiary.

13. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

14. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

15. Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

16. Bound by Plan. By signing this Agreement, Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the Plan shall control.

17. Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

18. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

19. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

20. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

Interstate Hotels & Resorts, Inc.

                                                                     

By:
Title:


Participant

                                                                     

